DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 
Election/Restrictions
Claims 11-24 and 36-50 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 10, 2020 and the restriction requirement was made final in the non-final rejection mailed July 17, 2020.
Status of Claims
	Claims 1-5, 7-31, and 33-52 are pending. Claims 11-24 and 36-50 stand withdrawn as noted above.

Claim Rejections - 35 USC § 102
Claims 1-3, 5, 7-10, 25, 27-29, 31, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2103752 (Hunter).
Regarding claim 1, Hunter discloses an apparatus (see Figure 1a), comprising:
a unitary node (10) having a first portion (11) configured to support a metal sheet (13; see page 2, lines 1-2) and a second portion (12) configured to support a component (14) to thereby couple the metal sheet to the component (see Figure 1A),
where the first portion (11) of the node (10) comprises a first socket having a first opening portion and the second portion (12) of the node comprises a second socket having a second opening portion (see Figure 1a), 
wherein the first opening portion is thinner relative to the second opening portion (see Figures 7a and 10b, where an infill section 28 is provided to make one opening portion thinner than another; see also page 1, lines 113-127).
Regarding claim 2, Hunter discloses the metal sheet (13) supported by the first portion (11) of the node (10) and the component (14) supported by the second portion (13) of the node (see Figure 1a).
Regarding claim 3, Hunter discloses the component (14) comprises a metal component (see page 2, lines 1-2).
Regarding claim 5, Hunter discloses the component (14) comprises a panel (see Figure 1a).
Regarding claim 7, Hunter discloses the first socket (11) is located at one end of the node (10) and the second socket (12) is located at an opposite end of the node (see Figure 1a).
Regarding claim 8, Hunter discloses the node (10) is elongated between the one end of the node and the opposite end of the node (see Figure 1a).
Regarding claim 9, Hunter discloses the node (10) further comprises an opening (19) located between the first socket (11) and the second socket (12; see Figure 1a).
Regarding claim 10, Hunter discloses the node (10) comprises a first section including the first portion (11) and a second section (12) including the second portion, wherein the first section is interconnected with the second section (see Figure 1a).
Regarding claim 25, Hunter discloses the node (10) comprises at least one of an additively manufactured node or an extruded node (see page 1, lines 128-129).
Regarding claim 27, Hunter discloses a method, comprising:
manufacturing a unitary node (10) having a first portion (11) configured to support a metal sheet (13; see page 2, lines 1-2) and a second portion (12) configured to support a component (14) to thereby couple the metal sheet to the component (see Figure 1a),
where manufacturing the first portion (11) of the node (10) comprises manufacturing a first socket having a first opening portion and manufacturing the second portion (12) of the node comprises manufacturing a second socket having a second opening portion (see Figure 1a), 
wherein the first opening portion is thinner relative to the second opening portion (see Figures 7a and 10b, where an infill section 28 is provided to make one opening portion thinner than another; see also page 1, lines 113-127).
Regarding claim 28, Hunter discloses manufacturing the component (14) supported by the second portion (12) of the node (10); and coupling the component to the node (see Figure 1a).
Regarding claim 29, Hunter discloses the component (14) comprises a metal component (see page 2, lines 1-2).
Regarding claim 31, Hunter discloses the component (14) comprises a panel (see Figure 1a).
Regarding claim 51, Hunter discloses manufacturing the node (10) comprises at least one of additively manufacturing the node or extruding the node (see page 1, lines 128-129).

Claim Rejections - 35 USC § 103
Claims 4, 30, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of the publication, Additive Manufacturing (Templeman).
Regarding claim 4, Hunter discloses the apparatus of claim 2, but does not expressly disclose the component comprises an additively manufactured component.
Templeman teaches additive manufacturing allows for highly optimized parts at a lower cost and higher fidelity compared to conventional methods (see page 198). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hunter, such that the component comprises an additively manufactured component, as taught in Templeman, in order to provide a highly optimized part at a lower cost and higher fidelity compared to conventional methods.
Regarding claim 30, Hunter discloses the method of claim 28, but does not expressly disclose manufacturing the component comprises additively manufacturing the component.
Templeman teaches additive manufacturing allows for highly optimized parts at a lower cost and higher fidelity compared to conventional methods (see page 198). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hunter, such that manufacturing the component comprises additively manufacturing the component, as taught in Templeman, in order to provide a highly optimized part at a lower cost and higher fidelity compared to conventional methods.
Regarding claim 33, the combination of Hunter and Templeman teaches additively manufacturing the node (10 of Hunter) comprises additively manufacturing the first socket (11 of Hunter) located at one end of the node and the second socket (12 of Hunter) located at an opposite end of the node (additive manufacturing being taught by Templeman).
Regarding claim 34, the combination of Hunter and Templeman teaches manufacturing the node (10 of Hunter) comprises additively manufacturing the node with an elongation between the one end of the node and the opposite end of the node (see Figure 1a of Hunter; additive manufacturing being taught by Templeman).
Regarding claim 35, the combination of Hunter and Templeman teaches manufacturing the node (10 of Hunter) further comprises additively manufacturing an opening (19 of Hunter) located between the first socket (11 of Hunter) and the second socket (12 of Hunter; additive manufacturing being taught by Templeman).

Claims 26 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of US 6,582,539 (Iwanczyk).
Regarding claim 26, Hunter discloses the apparatus of claim 1, but does not expressly disclose at least one of a spacer, a seal, an insert, a gasket, a washer, a lining, a liner, or a sealant between at least one of the first portion (11) and the metal sheet (13) or the second portion (12) and the component, (14) wherein the at least one of a spacer, a seal, an insert, a gasket, a washer, a lining, a liner, or a sealant reduces galvanic corrosion by forming a gap between the at least one of the first portion and the metal sheet or the second portion and the component.
Iwanczyk teaches a lining (312) between a portion (22) and a sheet/component (20; see Figure 3) in order to fill a gap (210) between the portion and sheet/component (see Figure 2) and secure the portion and sheet/component together (see column 5, lines 4-30). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hunter such that at least one of a spacer, a seal, an insert, a gasket, a washer, a lining, a liner, or a sealant between at least one of the first portion and the metal sheet or the second portion and the component, wherein the at least one of a spacer, a seal, an insert, a gasket, a washer, a lining, a liner, or a sealant reduces galvanic corrosion by forming a gap between the at least one of the first portion and the metal sheet or the second portion and the component, as taught in Iwanczyk, in order to fill a gap between the portion and sheet/component and secure the portion and sheet/component together.
Regarding claim 52, Hunter discloses the method of claim 27, wherein manufacturing the node further comprises including at least one of a spacer, a seal, an insert, a gasket, a washer, a lining, a liner, or a sealant between at least one of the first portion (11) and the metal sheet (13) or the second portion (12) and the component (14), the at least one of a spacer, a seal, an insert, a gasket, a washer, a lining, a liner, or a sealant reducing galvanic corrosion by forming a gap between the at least one of the first portion and the metal sheet or the second portion and the component.
Iwanczyk teaches a lining (312) between a portion (22) and a sheet/component (20; see Figure 3) in order to fill a gap (210) between the portion and sheet/component (see Figure 2) and secure the portion and sheet/component together (see column 5, lines 4-30). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hunter such that at least one of a spacer, a seal, an insert, a gasket, a washer, a lining, a liner, or a sealant between at least one of the first portion and the metal sheet or the second portion and the component, wherein the at least one of a spacer, a seal, an insert, a gasket, a washer, a lining, a liner, or a sealant reduces galvanic corrosion by forming a gap between the at least one of the first portion and the metal sheet or the second portion and the component, as taught in Iwanczyk, in order to fill a gap between the portion and sheet/component and secure the portion and sheet/component together.

Response to Arguments
Applicant’s amendments overcome the previous abstract objection and 112 rejections. The objection and rejections have been withdrawn.
Applicant's arguments, filed February 1, 2021, with respect to the 102 rejections have been fully considered but they are not persuasive. In the response, Applicant asserts, on pages 11 and 12, Hunter does not disclose the node being unitary, as set forth in independent claims 1 and 27. Applicant supports this assertion by noting the term unitary means “one-piece construction”. However, this is not the case. Many pieces formed separately and put together to form one apparatus may be thought of as a unit in the same way many soldiers in a group form a single military “unit”. The Examiner notes if Applicant means to claim the node being formed from a single piece from the outset, the term --monolithic-- may be used.
Applicant’s arguments as to the 103 rejections appear to depend on the assertion Hunter does not disclose all the limitations of independent claims 1 and 27. Applicant’s attention is directed to the previous paragraph regarding these limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
February 17, 2021